UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7155


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANGELO LOISEAU, a/k/a Malik, a/k/a Michael Wright,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:97-cr-00344-REP-1)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Angelo Loiseau, Appellant Pro Se. Brian R. Hood, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Angelo Loiseau, a Virginia inmate, appeals the

district court’s order denying his motion to remove or seal the

federal    detainer    that   was   lodged   against        Loiseau    after   he

pleaded guilty to violating the terms of his federal supervised

release and was sentenced to forty-six months’ imprisonment, to

be served consecutive to Loiseau’s Virginia sentence.                    We have

reviewed the record and find no reversible error.                   Accordingly,

we affirm the district court’s order.                See United States v.

Loiseau, No. 3:97-cr-00344-REP-1 (E.D. Va. July 21, 2014).                     We

dispense    with    oral   argument    because       the    facts     and   legal

contentions   are     adequately    presented   in    the    materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2